Citation Nr: 0607291	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for tendonitis of the 
right elbow, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral heel 
spurs, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia, that denied an increased rating for 
tendonitis of the right elbow, and for bilateral heel spurs.  
In February 2005, the veteran testified before the Board at a 
hearing that was held via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

A remand is required in this case.  First, it appears that VA 
treatment records are outstanding.  The claims folder 
contains VA treatment records through November 2002.  In 
February 2005, the veteran testified that he had recently 
received VA treatment for both his right elbow and bilateral 
heel spur disabilities and asked that VA secure these 
records.  38 C.F.R. § 3.159(c)(2) (2005).  See Bell v. 
Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Additionally, the veteran testified that his 
service-connected right elbow tendonitis and bilateral heel 
spur disabilities have increased in severity since he last 
underwent examination in conjunction with his claim in July 
2002.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

Finally, the veteran testified that in approximately April 
2004 he applied for disability benefits from the Social 
Security Administration as a result of his service-connected 
disabilities.  VA's duty to assist includes obtaining and 
considering any relevant records from the Social Security 
Administration.  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical 
records from the VA Medical Center in 
Decatur, and any associated VA clinics, 
dated from November 2002 to the 
present.    

2.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of his service-
connected right elbow tendonitis and 
his bilateral heel spur disabilities.  
The examination report should comply 
with all AMIE protocols.   

3.  Request from the Social Security 
Administration all records of the 
veteran's claim for disability benefits 
filed in or about April 2004, to 
include any disability determination 
and all associated medical records.  
All attempts to secure these records 
must be documented in the claims 
folder.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
an increased rating for his right elbow 
tendonitis and bilateral heel spur 
disabilities.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the veteran an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

